United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2676
                                   ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Rafael Figueroa-Salas, also known as *
Rafael Figaroa, also known as Jose F. * [UNPUBLISHED]
Aviles, also known as Luis             *
Gonzalez-Quinones, also known as       *
Hector Quintero, also known as         *
Hector Quintero-Aviles, also known as *
Luis Gonzalez,                         *
                                       *
             Appellant.                *
                                  ___________

                             Submitted: October 5, 2007
                                Filed: October 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

     Rafael Figueroa-Salas appeals the 73-month prison sentence the district court1
imposed upon his guilty plea to illegal reentry after having been deported following


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a) and (b)(2).
Figueroa-Salas’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court erred in sentencing
Figueroa-Salas to 73 months in prison.

       We review a sentence for reasonableness, and a sentence within the correctly
calculated Guidelines range is presumptively reasonable. See United States v.
Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005); see also Rita v. United States, 127 S.
Ct. 2456, 2462 (2007) (approving presumption). We conclude that Figueroa-Salas’s
sentence is not unreasonable, as nothing in the record suggests the district court based
the sentence on an improper or irrelevant factor, failed to consider a relevant factor,
or made a clear error of judgment in weighing appropriate factors. See United States
v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (reasonableness of sentence reviewed
for abuse of discretion; defining ways in which abuse of discretion may occur).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment and
we grant counsel’s motion to withdraw on condition that counsel inform appellant
about the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-